DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed April 14, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 9, and 15 are amended.  Claims 11, 17, 19, and 20 are canceled while Claims 21-24 are added.  Therefore, Claims 1-10, 12-16, 18, and 21-24 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 22 recites that “a second corner of the at least one oil ring groove connects the lower groove flank and the groove base” in lines 2-3.  It is unclear how this second corner is different from “the corner” recited in Claim 1, since Claim 1 recites “a corner of the at least one oil ring groove that connects the lower groove flank and the groove base”.  For examination purposes, Examiner is interpreting the recitation upper groove flank and the groove base. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 8, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meernik (U.S. Patent No. 5,251,915) in view of Staebler et al. (U.S. Patent No. 4,011,030 “Staebler”).
Regarding Claim 1, Meernik discloses the invention substantially as claimed, including a piston (10) for an internal combustion engine (see column 1, lines 14-16), wherein the piston includes at least one oil ring groove (22) configured to receive an oil scraper ring (24), oil ring groove (22) having an upper groove flank facing toward a piston crown (top surface of groove (22)), a lower groove flank averted from the piston crown (lower surface of groove (22)), and a groove base (radially inward surface of groove (22)).  
However, Staebler discloses an internal combustion engine having a piston with an oil seal (44) disposed in a groove (40) (see Figure 2).  Staebler discloses that an outflow channel (56) defines a connecting point between itself and groove (40) (see Figure 2), wherein this connecting point is disposed exclusively on the lower flank of the groove and is spaced apart from a corner of the groove that connects the lower flank of the groove and the groove base (see Figure 2). 
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Meernik by providing a connecting point that is spaced apart from a corner of the groove that connects the lower flank of the groove and the groove base as described in Staebler in order to facilitate better draining of the oil out of the groove during engine operation.
Regarding Claim 3, Meernik discloses that oil outflow channel (38) extends obliquely with respect to a piston axis and is obliquely connected to the lower groove flank (see Figure 10).  
Regarding Claim 5, Meernik discloses that the upper groove flank (top surface of groove (22)) has includes a shoulder ((72), (74)) projecting into the oil ring groove (22) and which is structured and arranged as a stop which limits a protrusion depth of the oil scraper ring into the at least one oil ring groove (functional implication of the shoulder, which would limit movement inward of oil ring (24)).
Regarding Claim 8, Meernik discloses that the groove base includes, in a lower inner region, a radially inwardly directed depression (region radially inward from step (74)).
Regarding Claim 13, Meernik discloses that oil outflow channel (38) extends obliquely with respect to (1) a piston axis, (2) the lower groove flank, and (3) the lower groove flank (see Figure 10).  
Regarding Claim 23, Meernik discloses the invention substantially as claimed, but it is unclear if Meernik teaches that the connecting point is substantially planar and does not form a three-dimensional edge structure.
However, Staebler specifically illustrates that the connecting point is substantially planar and does not form a three-dimensional edge structure (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Meernik by providing a substantially planar connecting point as described in Staebler in order to facilitate better draining of the oil out of the groove during engine operation.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meernik in view of Staebler as applied to Claim 1 herein, and further in view of Hollingsworth (U.S. Patent No. 3,563,140).
Regarding Claims 2 and 12, the combination of Meernik and Staebler discloses the invention substantially as claimed, but does not describe that the oil outflow channel extends parallel to a piston longitudinal axis and orthogonally with respect to the lower groove flank.
However, Hollingsworth discloses a piston (10) having an oil ring (19) disposed within a ring-receiving groove (18).  Oil removed from the cylinder wall by oil ring (19) during the down stroke of piston (10) is directed to series of vertically extended circumferentially spaced channels (26) configured as drain holes for conveying the oil away from groove (18) during engine operation.  As illustrated in Figure 3, oil outflow channels (26) extend parallel to a piston longitudinal axis and orthogonally with respect to the lower groove flank. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston of Meernik by providing the vertically oriented drain channels as described in Hollingsworth to more efficiently use the directional travel of the piston in order to facilitate a better flow of oil away from the ring groove (see Hollingsworth, Abstract).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meernik in view of Staebler as applied to Claim 1 herein, and further in view of Azevedo et al. (U.S. Patent No. 10,125,719 “Azevedo”).
Regarding Claims 4 and 14, the combination of Meernik and Staebler discloses the invention substantially as claimed, but does not disclose that the oil outflow channel extends orthogonally with respect to a piston axis, and outwardly in the radial direction in the lower groove flank to the outer circumferential surface of the piston body.
However, Azevedo discloses a piston (10) for an internal combustion engine having an improved oil control ring (see Abstract).  An oil control ring (46) is disposed in a ring groove (42), wherein groove (42) includes a plurality of oil outflow channels (43) extending along and into a lower or bottom surface thereof (see column 4, line 51 - column 5, line 2).  As shown, the oil outflow channel (43) extends orthogonally with respect to a piston axis (14), and outwardly in the radial direction in the lower groove flank to the outer circumferential surface of the piston body (see Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston of Meernik by providing the horizontally oriented drain channels as described in Azevedo in order to facilitate a better return flow of oil to the crank sump.
Claims 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meernik in view of Staebler as applied to Claim 1 herein, and further in view of Hitosugi et al. (U.S. Patent No. 6,682,078 “Hitosugi”).
Regarding Claims 7, 21, and 22
However, Hitosugi discloses a ring groove (11) for an oil ring (10) of a piston (see Abstract).  Hitosugi discloses that the groove base (21) extends obliquely with respect to the piston longitudinal axis (see Figure 5, and column 5, lines 40-54).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston of Meernik by providing an obliquely extending groove base as described in Hitosugi in order to better accommodate and support the oil ring during engine operation.

Allowable Subject Matter
Claims 9, 10, 15, 16, 18, and 24 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments (see Amendment filed April 14, 2021) with respect to the rejection(s) of Claim(s) 1, 9, and 15 under Section 102 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection to Claim 1 is made in view of Staebler as provided herein.
Applicant's arguments with respect to the rejection of Claim 7 under Section 103 have been fully considered but they are not persuasive.  
Examiner submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art, the criterion being not whether the references could be physically combined but whether the claimed inventions are rendered obvious by the teachings of the prior art as a whole. See MPEP § 2145(III), citing In re Keller (642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Here, Hitosugi discloses that the groove base extends obliquely with respect to the piston longitudinal axis.  This teaching renders the claim obvious in view of the combination of cited references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747